Citation Nr: 1536035	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a liver condition, claimed as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Here, treatment records contain diagnoses of an unspecified liver disease and chronic hepatitis, and there are indications that the liver disease may be related to the service connected diabetes mellitus.  See Stephen A. Harrison, Liver Disease in Patients with Diabetes Mellitus, 40 J. CLINICAL GASTROENTEROLOGY 68 (2006).  

Additionally, the Veteran has been granted service connection for post-traumatic stress disorder (PTSD) with alcohol and polysubstance abuse since his claim of entitlement to service connection for a liver condition was denied.  An opinion is also necessary as to whether the effects of alcohol and polysubstance have caused or aggravated the claimed liver disease.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine whether any current liver disease (a disease identified at any time since 2009) is the result of a disease or injury in service.  The claims folder must be reviewed by the examiner in conjunction with the examination.

For any current liver disease, the examiner must address the following:

(a)	Is it at least as likely as not (a 50 percent or greater probability) that the disease had its onset in service or is the result of a disease or injury in service?

(b)	Is it at least as likely as not (a 50 percent or greater probability) that the a current liver disease is the proximate result of, or due to,  a service-connected disability or disease, to include diabetes mellitus, type II, and PTSD with alcohol and polysubstance abuse? 

(c)	Is it at least as likely as not (a 50 percent or greater probability) that a current liver disease is aggravated beyond the normal progression  by a service-connected disability or disabilities, to include diabetes mellitus, type II, and PTSD with alcohol and polysubstance abuse?  

If so, is there medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the liver condition prior to aggravation.  

A comprehensive rationale must be furnished for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

2.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

